731 N.W.2d 776 (2007)
DAIMLERCHRYSLER CORPORATION and DaimlerChrysler Motors Company, LLC, Plaintiffs-Appellants,
v.
HADLER PUBLIC RELATIONS, INC., Defendant-Appellee, and
Golden Eagle Insurance Company and Commercial Union Insurance Company, Defendants.
Docket No. 132288. COA No. 266608.
Supreme Court of Michigan.
June 6, 2007.
On order of the Court, the application for leave to appeal the July 25, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to strike the appellee's brief in opposition to the application for leave to appeal is DENIED as moot.